Appeal from an order of the Warren County Court denying petitioner’s application for a writ in the nature of error coram nobis (although the record appears to be stipulated the order appealed from is not a part thereof). Appellant was convicted on October 19, 1954 of the crime of assault in the second degree after a trial with a jury in the Warren County Court. Before sentence was imposed an information was lodged against him by the District Attorney charging him with having been twice before convicted of a felony. He admitted the previous convictions. Appellant was represented by counsel on the trial of assault charged and in all proceedings subsequent *788thereto, up to and including the imposition of sentence. And it may be added an appeal was taken from the judgment of conviction against him and the same was affirmed by this court (People v. Gifford, 2 A D 2d 634). Aside from matters foreclosed by the affirmance of the judgment of conviction on appeal, and which could not be reviewed in a eoram nobis proceeding in any event, appellant contends that his rights were violated in connection with his sentence as a third felony offender. A perusal of the stenographic minutes of the proceedings had at the time of sentence indicates that the court adequately advised the appellant of his rights, and moreover appellant was represented by counsel at the time. The two previous convictions alleged in the information laid against him were for felonies committed in this State. He had been previously convicted of a crime in Vermont, and whether the crime there would have been a felony in New York the record does not adequately disclose, but in any event appellant was not charged with it. The District Attorney was not barred from using the New York convictions as a basis for charging appellant with being a third felony offender. We commend assigned counsel for the fidelity and ability with which he has represented appellant on appeal. Order affirmed. Poster, P. J., Bergan, Gibson and Reynolds, JJ., concur; Herlihy, J., taking no part.